AMENDED AND RESTATED ADVISORY AGREEMENT


AMONG


BLUEROCK ENHANCED MULTIFAMILY TRUST, INC.,
 BLUEROCK ENHANCED MULTIFAMILY HOLDINGS, LP,
 AND BLUEROCK ENHANCED MULTIFAMILY ADVISOR, LLC






 
 

   
TABLE OF CONTENTS
1. Definitions 
1 
2. Appointment 
7 
3. Duties of the Advisor 
7 
4. Authority of Advisor 
10 
5. Bank Accounts 
10 
6. Records; Access 
11 
7. Limitations on Activities 
11 
8. Relationship with Director 
11 
9. Fees 
11 
10. Expenses 
13 
11. Other Services 
14 
12. Reimbursement to the Advisor 
15 
13. Business Combination 
15 
14. Other Activities of the Advisor 
16 
15. The Bluerock Name 
16 
16. Term of Agreement 
17 
17. Termination by the Parties 
17 
18. Assignment to an Affiliate 
17 
19. Payments to and Duties of Advisor Upon Termination 
17 
20. Indemnification by the Company and the Operating Partnership 
18 
21. Indemnification by Advisor 
19 
22. Nonsolicitation 
19 
23. Notices 
19 
24. Modification 
20 
25. Severability 
20 
26. Construction 
20 
27. Entire Agreement 
20 
28. Indulgences, Not Waivers 
21 
29. Gender 
21 
30 . Titles Not to Affect Interpretation 
21 
31. Execution in Counterparts 
21 





 
1

--------------------------------------------------------------------------------

 


 
AMENDED AND RESTATED ADVISORY AGREEMENT


     THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this Agreement”), dated as of
the __ day of March, 2011 (the Effective Date ”), is entered into by and among
Bluerock Enhanced Multifamily Trust, Inc., a Maryland corporation (the Company
”), Bluerock Enhanced Multifamily Holdings, L.P., a Delaware limited partnership
(the Operating Partnership ”), and Bluerock Enhanced Multifamily Advisor, LLC, a
Delaware limited liability company (the Advisor ”). Capitalized terms used
herein shall have the meanings ascribed to them in Section 1 below.


W I T N E S S E T H


    WHEREAS, the Company and the Advisor previously entered into that certain
Advisory Agreement dated October 15, 2009;
 
    WHEREAS, the Company intends to qualify as a REIT, and to invest its funds
in investments permitted by the terms of Sections 856 through 860 of the Code;


     WHEREAS, the Company is the general partner, and its wholly owned
subsidiary, Bluerock REIT Holdings, LLC, is the sole limited partner of the
Operating Partnership, and the Company intends to conduct all of its business
and make all Investments through the Operating Partnership;


     WHEREAS, the Company and the Operating Partnership desire to avail
themselves of the experience, sources of information, advice, assistance and
certain facilities of the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided herein;
and


     WHEREAS, the Advisor is willing to undertake to render such services,
subject to the supervision of the Board of Directors, on the terms and
conditions hereinafter set forth;


     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, hereby amend and restate the Advisory Agreement dated October 15,
2009 as follows:


     1. DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:


     Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, evaluation, acquisition,
origination, making or development of any Investments, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, title insurance premiums,
and the costs of performing due diligence.


     Acquisition Fee. The term Acquisition Fee” shall mean the fees payable to
the Advisor pursuant to Section 9(a).


     Advisor. Advisor shall mean Bluerock Enhanced Multifamily Advisor, LLC, a
Delaware limited liability company, any successor advisor to the Company, the
Operating Partnership or any Person to which Bluerock Enhanced Multifamily
Advisor, LLC or any successor advisor subcontracts substantially all of its
functions. Notwithstanding the foregoing, a Person hired or retained by Bluerock
Enhanced Multifamily Advisor, LLC to perform property management and related
services for the Company or the Operating Partnership that is not hired or
retained to perform substantially all of the functions of Bluerock Enhanced
Multifamily Advisor, LLC with respect to the Company or the Operating
Partnership as a whole shall not be deemed to be an Advisor.


     Affiliate or Affiliated. With respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent (10%) or more of the outstanding voting securities of such other
Person; (ii) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such other Person; (iii) any Person directly or indirectly
controlling, controlled by or under common control with such other Person; (iv)
any executive officer, director, trustee or general partner of such other
Person; and (v) any legal
 
 
2

--------------------------------------------------------------------------------

 
 
entity for which such Person acts as an executive officer, director, trustee or
general partner.


     Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.


     Asset Management Fee. The term Asset Management Fee” shall mean the fees
payable to the Advisor pursuant to Section 9(e).


     Average Invested Assets. For a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before deducting depreciation, bad debts or other
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.


     Board of Directors or Board. The individuals holding such office, as of any
particular time, under the Articles of Incorporation, whether they be the
Directors named therein or additional or successor Directors.


     Bylaws. The bylaws of the Company, as amended and as the same are in effect
from time to time.


     Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, misconduct or negligent breach of fiduciary duty by the Advisor, or a
material breach of this Agreement by the Advisor.


     Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.




     Company. Company shall mean Bluerock Enhanced Multifamily Trust, Inc., a
Maryland corporation.


     Competitive Real Estate Commission. A real estate or brokerage commission
for the purchase or sale of property which is reasonable, customary, and
competitive in light of the size, type, and location of the property.


     Contract Sales Price. The total consideration stated in an agreement for
the sale of an Investment.


     Dealer Manager. Select Capital Corporation, or such other Person or entity
selected by the Board to act as the dealer manager for the Offering.


     Dealer Manager Fee. 2.6% of Gross Proceeds from the sale of Shares in the
Primary Offering, payable to the Dealer Manager for serving as the dealer
manager of such Offering.


     Director. A member of the Board of Directors of the Company.


     Disposition Fee. The term Disposition Fee” shall mean the fees payable to
the Advisor pursuant to Section 9(d).


     Distributions. Any distributions of money or other property by the Company
to Stockholders, including distributions that may constitute a return of capital
for federal income tax purposes.


     Effective Date. Effective Date shall have the meaning set forth in the
preamble.


     Excess Amount. Excess Amount shall have the meaning set forth in Section
12.


     Expense Year. Expense Year shall have the meaning set forth in Section 12.


     Financing Fee. The term Financing Fee” shall mean the fees payable to the
Advisor pursuant to Section 9(g).


     FINRA. The Financial Industry Regulatory Authority.


     Funds From Operations. As defined by the National Association of Real
Estate Investment Trusts, Funds From Operations means net income computed in
accordance with GAAP, excluding gains (or losses) from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures in which the REIT holds an interest.


     GAAP. Generally accepted accounting principles as in effect in the United
States of America from time to time.
 
 
3

--------------------------------------------------------------------------------

 


     Gross Proceeds. The aggregate purchase price of all Shares sold for the
account of the Company through all Offerings, without deduction for any
Organization and Offering Expenses or volume discounts. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Dealer Manager or a Participating Dealer
(where net proceeds to the Company are not reduced) shall be deemed to be the
full amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.
     Indemnitee. The terms Indemnitee” and Indemnitees” shall have the meaning
set forth in Section 20.


     Independent Director. Independent Director shall have the meaning set forth
in the Articles of Incorporation.


     Invested Capital. The original issue price paid for the Shares reduced by
prior Distributions from the sale or financing of the Investments.


     Investments. Any investments by the Company or the Operating Partnership in
Real Estate Assets, Real Estate-Related Loans or any other asset.


     Joint Ventures. The joint venture or partnership arrangements (other than
with the Operating Partnership) in which the Company or any of its subsidiaries
is a co-venturer or general partner which are established to own Investments.


     Listing. The listing of the Shares on a national securities exchange or the
receipt by the Stockholders of cash and/or securities of an issuer that are
listed on a national securities exchange in exchange for the Company’s common
stock. Upon such Listing, the Shares shall be deemed Listed.”


     Loans. Any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.


     NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association on May 7, 2007, as may be amended from time to time.


     Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.


     Offering. The public offering of Shares pursuant to a Prospectus.


     Operating Partnership. Operating Partnership shall mean Bluerock Enhanced
Multifamily Holdings, L.P., a Delaware limited partnership.


     Operating Partnership Agreement. The Operating Partnership Agreement
between the Company and Bluerock REIT Holdings, LLC.




     OP Units. Units of limited partnership interest in the Operating
Partnership.


     Organization and Offering Expenses. Organization and Offering Expenses
means all organization and offering expenses as defined by Rule 2810 promulgated
by FINRA to be paid by the Company in connection with the Offering, including:
(a) all actual, incurred issuer expenses, as defined by FINRA Rule
2810(b)(4)(C)(i), including legal, accounting, printing, mailing, technology,
filing fees, charges of the escrow holder and transfer agent, charges of the
Advisor or its Affiliates for administrative services related to the issuance of
Shares in the Offering and amounts to reimburse costs in connection with
preparing supplemental sales materials and reimbursements for actual costs
incurred for travel, meals and lodging by employees of the Advisor and its
Affiliates to attend retail seminars hosted by broker-dealers or  bona
fide  training and education meetings hosted by the Advisor or its Affiliates;
(b) and all items of underwriting compensation as defined by FINRA Rule 2310,
including Selling Commissions, the Dealer Manager Fee and (i) amounts used to
reimburse FINRA-registered personnel of the Dealer Manager for actual costs
incurred for travel, meals and lodging to attend retail seminars sponsored by
Participating Dealers; (ii) sponsorship fees for seminars sponsored by
Participating Dealers, (iii) amounts used to reimburse FINRA-registered
personnel of the Dealer Manager and Participating Dealers for the actual costs
incurred for travel, meals and lodging in connection with attending  bona
fide  training and education meetings hosted
 
 
4

--------------------------------------------------------------------------------

 
 
by the Company, the Advisor or its Affiliates, (iv) amounts used to reimburse
the Dealer Manager for legal fees and expenses, and (v) customary promotional
items, and (c) reimbursement of  bona fide  due diligence expenses to the Dealer
Manager or a Participating Dealer that are supported by a detailed and itemized
invoice.


     Origination Fee. The term Origination Fee” shall mean the fees payable to
the Advisor pursuant to Section 9(b).


     Oversight Fee. The term Oversight Fee” shall mean the fees payable to the
Advisor pursuant to Section 9(f).


     Participating Dealers. Securities broker-dealers who are registered with
the Securities and Exchange Commission and members of FINRA, or who are exempt
from broker-dealer registration, and who, in either case, have executed
participating dealer or other agreements with the Dealer Manager to sell Shares.


     Person. An individual, corporation, partnership, trust, joint venture,
limited liability company or other entity.


     Primary Offering. The portion of an Offering other than the Shares offered
pursuant to the Company’s distribution reinvestment plan.


     Property Management Fee. The term Property Management Fee” shall mean the
fees payable to the Advisor pursuant to Section 9(f).


     Prospectus. A Prospectus” under Section 2(10) of the Securities Act,
including a preliminary Prospectus, an offering circular as described in Rule
253 of the General Rules and Regulations under the Securities Act or, in the
case of an intrastate offering, any document by whatever name known, utilized
for the purpose of offering and selling securities to the public.


     Real Estate Assets. Any investment by the Company or the Operating
Partnership in unimproved and improved Real Property (including, without
limitation, fee or leasehold interests, options and leases) either directly or
through a Joint Venture.


     Real Estate-Related Loans. Any investments in, or origination of, mortgage
loans and other types of real estate-related debt financing, including, without
limitation, mezzanine loans, bridge loans, convertible mortgages, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests and
participations in such loans, by the Company or the Operating Partnership.


     Real Property. Real property owned from time to time by the Company or the
Operating Partnership, either directly or through joint venture arrangements or
other partnerships, which consists of (i) land only, (ii) land, including the
buildings located thereon, (iii) buildings only or (iv) such investments the
Board and the Advisor mutually designate as Real Property to the extent such
investments could be classified as Real Property.


     REIT. A real estate investment trust” under Sections 856 through 860 of the
Code.


     Sale or Sales. Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property, Loan or other Investment or
portion thereof, including the lease of any Real Property consisting of a
building only, and including any event with respect to any Real Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(B) the Company or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of all or substantially all of the
interest of the Company or the Operating Partnership in any Joint Venture in
which it is a co-venturer or partner; (C) any Joint Venture directly or
indirectly (except as described in other subsections of this definition) in
which the Company or the Operating Partnership as a co-venturer or partner
sells, grants, transfers, conveys, or relinquishes its ownership of any Real
Property or portion thereof, including any event with respect to any Real
Property which gives rise to insurance claims or condemnation awards; or (D) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, conveys or relinquishes
its interest in any Real Estate-Related Loans or portion thereof (including with
respect to any Real Estate-Related Loan, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) and any
event which gives rise to a
 
 
5

--------------------------------------------------------------------------------

 
 
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof, but not including any transaction or series
of transactions specified in clauses (A) through (E) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more assets within 180 days thereafter.


     Securities Act. The Securities Act of 1933, as amended.


     Selling Commission. 7.0% of Gross Proceeds from the sale of Shares in the
Primary Offering payable to the Dealer Manager and reallowable to Participating
Dealers with respect to Shares sold by them.


     Shares. The shares of the Company’s capital stock, par value $0.01 per
share.


     Special Committee. The term Special Committee” shall have the meaning as
provided in Section 13(a).


     Sponsor. Sponsor shall mean Bluerock Real Estate, L.L.C, a Delaware limited
liability company.


     Stockholders. The registered holders of the Shares.


     Termination Date. The date of termination of this Agreement.


     Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or its business, including asset management fees and other fees
paid to the Advisor, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and Listing, (ii) interest payments, (iii) taxes, (iv)
non-cash expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees paid in compliance with the NASAA REIT Guidelines, (vi)
Acquisition Fees, Origination Fees and Acquisition Expenses and (vii) other fees
and expenses connected with the acquisition, disposition, management and
ownership of real estate interests, mortgages or other property (including the
costs of foreclosure, insurance premiums, legal services, maintenance, repair,
and improvement of property). The definition of Total Operating Expenses” set
forth above is intended to encompass only those expenses which are required to
be treated as Total Operating Expenses under the NASAA REIT Guidelines. As a
result, and notwithstanding the definition set forth above, any expense of the
Company which is not part of Total Operating Expenses under the NASAA REIT
Guidelines shall not be treated as part of Total Operating Expenses for purposes
hereof.


     2%/25% Guidelines. 2%/25% Guidelines shall have the meaning set forth in
Section 12.


     2. APPOINTMENT. The Company and the Operating Partnership hereby appoint
the Advisor to serve as their advisor on the terms and conditions set forth in
this Agreement, and the Advisor hereby accepts such appointment.


     3. DUTIES OF THE ADVISOR. As of the Effective Date, the Advisor undertakes
to use its best efforts to present to the Company and the Operating Partnership
potential investment opportunities and to provide a continuing and suitable
investment program consistent with the investment objectives and policies of the
Company as determined and adopted from time to time by the Board. In performance
of this undertaking, subject to the supervision of the Board and consistent with
the provisions of the Articles of Incorporation and Bylaws of the Company and
the Operating Partnership Agreement, the Advisor shall, either directly or by
engaging an Affiliate:



     (a) serve as the Company’s and the Operating Partnership’s investment and
financial advisor;


     (b) provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Operating
Partnership;


     (c) investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with and supervise the performance of
such Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder, including, but not limited to, consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection,
 
 
6

--------------------------------------------------------------------------------

 
 
 
insurers, insurance agents, banks, builders, developers, property owners, real
estate management companies, real estate operating companies, securities
investment advisors, mortgagors, registrar and transfer agent and any and all
agents for any of the foregoing, including Affiliates of the Advisor, and
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services, including, but
not limited to, entering into contracts in the name of the Company and the
Operating Partnership with any of the foregoing;


     (d) consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;


     (e) subject to the provisions of Section 4 hereof, (i) participate in
formulating an investment strategy and asset allocation framework, (ii) locate,
analyze and select potential Investments, (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of Investments to the Board and make
Investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (vi) enter into leases and service contracts
for Real Estate Assets and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Real Estate
Assets; (vii) actively oversee and manage Investments for purposes of meeting
the Company’s investment objectives and reviewing and analyzing financial
information for each of the Investments and the overall portfolio; (viii) select
Joint Venture partners, structure corresponding agreements and oversee and
monitor these relationships; (ix) oversee, supervise and evaluate Affiliated and
non-Affiliated property managers who perform services for the Company or the
Operating Partnership; (x) oversee Affiliated and non-Affiliated Persons with
whom the Advisor contracts to perform certain of the services required to be
performed under this Agreement; (xi) manage accounting and other record-keeping
functions for the Company and the Operating Partnership, including reviewing




and analyzing the capital and operating budgets for the Real Estate Assets and
generating an annual budget for the Company; (xii) recommend various liquidity
events to the Board when appropriate and (xiii) source and structure Real
Estate-Related Loans;


     (f) upon request, provide the Board with periodic reports regarding
prospective investments;


     (g) make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;


     (h) negotiate on behalf of the Company and the Operating Partnership with
banks or lenders for Loans to be made to the Company and the Operating
Partnership, and negotiate on behalf of the Company and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares or obtain Loans for the Company and the Operating
Partnership, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Operating
Partnership;


     (i) obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;


     (j) from time to time, or at any time reasonably requested by the Board,
make reports to the Board of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its Affiliates;


     (k) provide the Company and the Operating Partnership with all necessary
cash management services;


     (l) do all things necessary to assure its ability to render the services
described in this Agreement;


     (m) deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments
 
 
7

--------------------------------------------------------------------------------

 
 
in any Real Estate Assets as may be required to be obtained by the Board;
 
      (n) notify the Board of all proposed material transactions before they are
completed;


      (o) effect any private placement of OP Units, tenancy-in-common (TIC) or
other interests in Investments as may be approved by the Board;


      (p) perform investor-relations and Stockholder communications functions
for the Company; and
      (q) maintain the Company’s accounting and other records and assist the
Company in filing all reports required to be filed by it with the Securities and
Exchange Commission, the Internal Revenue Service and other regulatory agencies.


     Notwithstanding the foregoing, the Advisor may delegate any of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Section 3.


4. AUTHORITY OF ADVISOR.


     (a) Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 7), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
hereby delegates to the Advisor the authority to perform the services described
in Section 3.


     (b) Notwithstanding the foregoing, any investment in Real Estate Assets,
including any financing thereof, will require the prior approval of the Board,
any particular Directors specified by the Board or any committee of the Board,
as the case may be.


     (c) If a transaction requires approval by the Independent Directors, the
Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.


     (d) The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Board not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.


     (e) The Board may, at any time upon the giving of notice to the Advisor,
modify or revoke the authority set forth in this Section 4; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.


     5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or the Operating
Partnership or in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve, provided
that no funds shall be commingled with the funds of the Advisor; and the Advisor
shall from time to time render appropriate accountings of such collections and
payments to the Board and to the auditors of the Company.


     6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during


normal business hours. The Advisor shall at all reasonable times have access to
the books and records of the Company and the Operating Partnership.


     7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT unless the Board has determined that REIT,
qualification is not in the best interests of the Company and its Stockholders,
(b) subject the Company to regulation under the Investment Company Act of 1940,
as amended, or (c) violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the
 
 
8

--------------------------------------------------------------------------------

 
 
Company or its Shares, or otherwise not be permitted by the Articles of
Incorporation or Bylaws of the Company, except if such action shall be ordered
by the Board, in which case the Advisor shall notify promptly the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Advisor, its directors, officers, employees and members, and
the partners, directors, officers, members and stockholders of the Advisor’s
Affiliates shall not be liable to the Company or to the Directors or
Stockholders for any act or omission by the Advisor, its directors, officers,
employees, or members, and the partners, directors, officers, members or
stockholders of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in Section
20 of this Agreement.


     8. RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and
to restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parent of an Affiliate, may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the Company shall
receive any compensation from the Company for serving as a Director or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Board and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Articles of Incorporation.


      9. FEES.


     (a)Acquisition Fees. The Advisor shall receive an Acquisition Fee payable
by the Company as compensation for services rendered in connection with the
investigation, selection, sourcing, due diligence and acquisition (by purchase,
investment or exchange) of Real Estate Assets or investments. The total
Acquisition Fees payable to the Advisor or its Affiliates shall equal 1.75% of
the purchase price. The purchase price of an Investment shall equal the amount
paid or allocated to the purchase, development, construction or improvement of a
property, inclusive of expenses related thereto, and the amount of debt
associated with such Real Estate Asset or investment. The purchase price
allocable for a joint venture investment shall equal the product of (i) the
purchase price in the underlying Real Estate Asset and (ii) the Company’s
ownership percentage in the joint venture. For purposes of this section,
ownership percentage” shall be the percentage of capital stock (or equivalent
indicia of ownership) owned by the Company,


without regard to classification of such capital stock. With respect to
investments in and originations of Real Estate-Related Loans, the Company will
pay the Advisor an Origination Fee in lieu of the Acquisition Fee. The Advisor
shall submit an invoice to the Company following the closing or closings of each
Real Estate Asset or Investment, accompanied by a computation of the Acquisition
Fee. The Company shall pay the Acquisition Fee promptly following receipt of the
invoice.


     (b)Origination Fees. As compensation for the investigation, selection,
sourcing, due diligence and acquisition or origination of Real Estate-Related
Loans, the Company shall pay an Origination Fee to the Advisor for each such
acquisition or origination equal to 1.75% of the greater of (i) the amount
funded by the Company to originate the Real Estate-Related Loan or (ii) the
purchase price of any Real Estate-Related Loan that the Company acquires,
including third-party expenses. The Company will not pay an Acquisition Fee with
respect to any such Real Estate-Related Loan. The Company will not pay an
Origination Fee to the Advisor with respect to any transaction pursuant to which
the Company is required to pay the Advisor an Acquisition Fee. Notwithstanding
anything herein to the contrary, the payment of Origination Fees by the Company
shall be subject to the limitations on Acquisition Fees contained in the
Company’s Articles of Incorporation. The Advisor shall submit an invoice to the
Company following the closing or closings of each Real Estate-Related Loan,
accompanied by a computation of the Origination Fee. The Company shall pay the
Origination Fee to the Advisor promptly following receipt of the invoice.


     (c)Limitation on Total Acquisition Fees, Origination Fees and Acquisition
Expenses. Pursuant to the NASAA REIT Guidelines, the total of all Acquisition
Fees, Origination Fees and Acquisition Expenses payable in connection with any
Investment shall not exceed 6.0% of the contract purchase price,” as defined in
the Articles of Incorporation, of the Investment acquired.


     (d)Disposition Fee. In connection with a Sale of an Investment (except for
such Investments that are traded on a national securities exchange) in which the
Advisor or any Affiliate of the Advisor provides a substantial amount of
services,
 
 
9

--------------------------------------------------------------------------------

 
 
as determined by the Independent Directors, the Company shall pay to the Advisor
or its Affiliate a Disposition Fee equal to the lesser of (i) one-half of a
Competitive Real Estate Commission or (ii) 1.5% of the Contract Sales Price of
such Investment. Any Disposition Fee payable under this Section 9(d) may be paid
in addition to real estate commissions paid to non-Affiliates, provided that the
total real estate commissions (including such Disposition Fee) paid to all
Persons by the Company for the Sale of each Investment shall not exceed 6.0% of
the Contract Sales Price. Substantial assistance in connection with a Sale may
include the preparation of an investment package (for example, for a Sale, a
package including a new investment analysis, rent rolls, tenant information
regarding credit, a property title report, an environmental report, a structural
report and exhibits) or other such substantial services performed in connection
with a Sale.


     (e)Asset Management Fee. The Advisor shall receive the Asset Management Fee
as compensation for services rendered in connection with the day-to-day
management of the Company’s assets and operations. The Asset Management Fee
shall be equal to a monthly fee of one-twelfth of 1%, of the higher of (A) the
aggregate cost of each Investment the Company acquires, excluding Acquisition
Fees and Acquisition Expenses but including any debt attributable to the asset
(including debt encumbering the asset after its acquisition) and the outstanding
principal amount of the Real Estate-Related Loans acquired or originated and
other Investments, provided that, with respect to any Real Estate Assets
developed, constructed or improved by the Company, cost for purposes herein
shall include the amount expended by the company for such development,
construction or improvement and (B) the fair market value of each Investment
(before non-cash reserves, bad debt and depreciation) as determined by an
independent valuation report, if available; provided, however, that 50% of the
Asset Management Fee payable hereunder will not be paid until Stockholders have
received Distributions in an amount equal to at least a 6.0% per annum
cumulative, non-compounded return on Invested Capital, at which time all unpaid
portions of the Asset Management Fee shall become due and payable). The Asset
Management Fee will be based only on the portion of the cost or value
attributable to the Company’s investment in an asset if the Company does not own
all of an asset. The amount of the Asset Management Fee for each calendar month
hereunder shall be calculated as of the last day of such month and shall be
prorated for any partial month.


     (f)Property Management Fee. The Advisor or its Affiliate shall receive a
Property Management Fee equal to 4.0% of the monthly gross revenues from any
Real Property it manages, payable monthly. In the alternative, should the
Company contract property management services for certain Real Properties to
non-Affiliated third parties, the Advisor shall receive an Oversight Fee equal
to 1.0% of monthly gross revenues of such Real Properties so managed.


     (g)Financing Fee. The Advisor shall receive a Financing Fee equal to 1.0%
of the amount made available to the Company under any Loan made available to it.
The Advisor may reallow some or all of this Financing Fee to reimburse third
parties with whom it may subcontract to procure any such Loan.


     (h)Exclusion of Certain Transactions. In the event the Company or the
Operating Partnership shall propose to enter into any transaction in which the
Advisor, any Affiliate of the Advisor or any of the Advisor’s directors or
officers has a direct or indirect interest, then such transaction shall be
approved by a majority of the members of the Board not otherwise interested in
such transaction, including a majority of the Independent Directors.


10. EXPENSES.


     (a) In addition to the compensation paid to the Advisor pursuant to Section
9 hereof, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor or
its Affiliates in connection with the services it provides to the Company and
the Operating Partnership pursuant to this Agreement, including, but not limited
to:


     (i) Organization and Offering Expenses other than the Selling Commission
and the Dealer Manager Fee; provided, however, that the Company shall not
reimburse the Advisor to the extent such reimbursement would cause the total
amount of Organization and Offering Expenses paid by the Company and the
Operating Partnership to exceed 15.0% of the Gross Proceeds raised as of the
date of the reimbursement;


     (ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Investments subject to the aggregate 6.0% cap on Acquisition
Fees, Origination Fees and Acquisition Expenses set forth in Section 9(c);
 
 
10

--------------------------------------------------------------------------------

 


      (iii) the actual cost of goods and services used by the Company and
obtained from entities not affiliated with the Advisor;
 
      (iv) interest and other costs for borrowed money, including discounts,
points and other similar fees;


      (v) taxes and assessments on income of the Company or Investments;


      (vi) costs associated with insurance required in connection with the
business of the Company or by the Board;


      (vii) expenses of managing and operating Investments owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;


      (viii) all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;


      (ix) expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees, and other Organization and Offering Expenses;


      (x) expenses connected with payments of Distributions;


     (xi) expenses of organizing, revising, amending, converting, modifying, or
terminating the Company or any subsidiary thereof or the Articles of
Incorporation or governing documents of any subsidiary;


     (xii) expenses of maintaining communications with Stockholders, including
the cost of preparation, printing, and mailing annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;


     (xiii) administrative service expenses (including (a) personnel costs;
provided, however, that no reimbursement shall be made for costs of personnel to
the extent that such personnel perform services in transactions for which the
Advisor receives Acquisition Fees, Origination Fees or Disposition Fees, and (b)
the Company’s allocable share of other overhead of the Advisor such as rent and
utilities); and


     (xiv) audit, accounting and legal fees.


     (b) Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Section 10 shall be
reimbursed no less than monthly to the Advisor.


     (c) The Advisor shall prepare a statement documenting the expenses of the
Company and the Operating Partnership during each quarter, and shall deliver
such statement to the Company and the Operating Partnership within 45 days after
the end of each quarter.


     11. OTHER SERVICES. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed upon by
the Advisor and the Board, including a majority of the Independent Directors,
subject to the limitations contained in the Articles of Incorporation, and shall
not be deemed to be services pursuant to the terms of this Agreement.


     12. REIMBURSEMENT TO THE ADVISOR. The Company shall not reimburse the
Advisor at the end of any fiscal quarter in which Total Operating Expenses for
the four consecutive fiscal quarters then ended (the Expense Year ”) exceed (the
Excess Amount ”) the greater of 2% of Average Invested Assets or 25% of Net
Income (the 2%/25% Guidelines ”) for such year. Any Excess Amount paid to the
Advisor during a fiscal quarter shall be repaid to the Company or, at the option
of the Company, subtracted from the Total Operating Expenses reimbursed during
the subsequent fiscal quarter. If there is an Excess Amount in any Expense Year
and the Independent Directors determine that such excess was justified based on
unusual and nonrecurring factors which they deem sufficient, then the Excess
Amount may be reimbursed to the Advisor at such time as the Advisor, in its sole
discretion, requests, provided that there shall be sent to the Stockholders a
written disclosure of such determination, together with an explanation of the
factors the Independent Directors considered in determining that such excess
expenses were justified. Such determination shall be reflected in the minutes of
the meetings of the Board. All figures used in the foregoing computation shall
be determined in accordance with GAAP applied on a
 
 
11

--------------------------------------------------------------------------------

 
 
consistent basis.


      13. BUSINESS COMBINATION.


     (a)Business Combination with Advisor. The Company shall consider becoming a
self-administered REIT once the Company’s assets and income are, in the view of
the Board, of sufficient size such that internalizing the management functions
performed by the Advisor is in the best interests of the Company and the
Stockholders. If the Board should make this determination in the future, the
Company shall pay one-half, and the Advisor shall pay the other one-half, of the
cost of an independent investment banking firm, which shall jointly advise the
Company and the Advisor on the value of the Advisor. After the investment
banking firm completes its analyses, the Company shall require it to prepare a
written report and make a formal presentation to the Board. Following the
presentation by the investment banking firm, the Board shall form a special
committee (the Special Committee ”) comprised entirely of Independent Directors
to consider a possible business combination with the Advisor. The Board shall,
subject to applicable law, delegate all of its decision-making power and
authority to the Special Committee with respect to matters relating to a
possible business combination with the Advisor. The Special Committee also shall
be authorized to retain its own financial advisors and legal counsel to, among
other things, negotiate with representatives of the Advisor regarding a possible
business combination with the Advisor.


     (b)Conditions to Completion of Business Combination with Advisor. Before
the Company may complete any business combination with the Advisor in accordance
with this Section 13, the following conditions shall be satisfied:


         (i) the Special Committee formed in accordance with Section 13(a)
hereof receives an opinion from a qualified investment banking firm, separate
and distinct from the firm jointly retained by the Company and the Advisor to
provide a valuation analysis in accordance with Section 13(a) hereof, concluding
that the consideration to be paid to acquire the Advisor is fair to the
Stockholders from a financial point of view;



         (ii) the Board determines that such business combination is advisable
and in the best interests of the Company and the Stockholders; and


         (iii) such business combination is approved by the Stockholders
entitled to vote thereon in accordance with the Company’s Articles of
Incorporation and Bylaws.


     14. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent
the Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services; provided, however, that the Advisor must devote
sufficient resources to the Company’s business to discharge its obligations to
the Company under this Agreement. The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein, and earn fees for rendering such
advice and service. Specifically, it is contemplated that the Company may enter
into joint ventures or other similar co-investment arrangements with certain
Persons, and pursuant to the agreements governing such joint ventures or
arrangements, the Advisor may be engaged to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service.


     The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance. If the Advisor, Director or Affiliates thereof have sponsored
other investment programs with similar investment objectives which have
investment funds available at the same time as the Company, the Advisor shall
inform the Board of the method to be applied by the Advisor in allocating
investment opportunities among the Company and competing investment entities and
shall provide regular updates to the Board of the investment opportunities
provided by the Advisor to competing programs in order for the Board (including
the Independent Directors) to fulfill its duty to ensure that the Advisor and
its Affiliates use their best efforts
 
 
12

--------------------------------------------------------------------------------

 
 
to apply such method fairly to the Company.


     15. THE BLUEROCK NAME. The Advisor and its Affiliates have a proprietary
interest in the name Bluerock.” The Advisor hereby grants to the Company a
non-transferable, non-assignable, non-exclusive, royalty-free right and license
to use the name Bluerock” during the term of this Agreement. Accordingly, and in
recognition of this right, if at any time the Company ceases to retain the
Advisor or one of its Affiliates to perform advisory services for the Company,
the Company will, promptly after receipt of written request from the Advisor,
cease to conduct business under or use the name Bluerock” or any derivative
thereof and the Company shall change its name and the names of any of its
subsidiaries to a name that does not contain the name Bluerock” or any other
word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates. At such time, the Company will also make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to the word Bluerock.” Consistent with the foregoing, it is
specifically recognized that the Advisor or one or more of its Affiliates has in
the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having Bluerock” as a part of their name,
all without the need for any consent (and without the right to object thereto)
by the Company.


     16. TERM OF AGREEMENT. This Agreement shall continue in force until October
14, 2011, subject to an unlimited number of successive one-year renewals upon
mutual consent of the parties.


     17. TERMINATION BY THE PARTIES. This Agreement may be terminated upon 60
days written notice without Cause and without penalty by the Independent
Directors of the Company or the Advisor. The provisions of Sections 18 through
31 of this Agreement survive termination of this Agreement.


     18. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the
Advisor to an Affiliate with the approval of a majority of the Directors
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the approval of the Directors. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a corporation, limited partnership or other organization which is
a successor to all of the assets, rights and obligations of the Company or the
Operating Partnership, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the Company
and the Operating Partnership are bound by this Agreement.


      19. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.


     (a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.


      (b) The Advisor shall promptly upon termination:


        (i) pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
 
       (ii) deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;


       (iii) deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and


       (iv) cooperate with the Company and the Operating Partnership to provide
an orderly management transition.


     20. INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The
Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective directors (the
Indemnitees ,” and each an Indemnitee ”), from all liability, claims, damages or
losses arising in the performance of their
 
 
13

--------------------------------------------------------------------------------

 
 
duties hereunder, and related expenses, including reasonable attorneys’ fees, to
the extent such liability, claims, damages or losses and related expenses are
not fully reimbursed by insurance, and to the extent that such indemnification
would not be inconsistent with the laws of the State of Maryland, the Articles
of Incorporation or the provisions of Section II.G of the NASAA REIT Guidelines.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of an Indemnitee for any loss or liability
suffered by such Indemnitee, nor shall they provide that an Indemnitee be held
harmless for any loss or liability suffered by the Company and the Operating
Partnership, unless all of the following conditions are met:


     (a) the Indemnitee has determined, in good faith, that the course of
conduct that caused the loss or liability was in the best interest of the
Company and the Operating Partnership;


     (b) the Indemnitee was acting on behalf of, or performing services for, the
Company or the Operating Partnership;


     (c) such liability or loss was not the result of negligence or misconduct
by the Indemnitee; and


     (d) such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets and not from the Stockholders.


     Notwithstanding the foregoing, an Indemnitee shall not be indemnified by
the Company and the Operating Partnership for any losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws by such Indemnitee unless one or more of the following
conditions are met:


     (a) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;
 
     (b) such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction as to the Indemnitee; or


     (c) a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company or the Operating Partnership were
offered or sold as to indemnification for violation of securities laws.


     In addition, the advancement of the Company’s or the Operating
Partnership’s funds to an Indemnitee for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied:


     (a) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;


     (b) the legal action is initiated by a third party who is not a Stockholder
or the legal action is initiated by a Stockholder acting in such Stockholder’s
capacity as such and a court of competent jurisdiction specifically approves
such advancement; and


     (c) the Indemnitee undertakes to repay the advanced funds to the Company or
the Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which such Indemnitee is found not to be entitled to
indemnification.


     21. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Advisor’s bad faith, fraud, intentional misconduct,
gross negligence or reckless disregard of its duties; provided, however, that
the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.


     22. NON-SOLICITATION. During the period commencing on the Effective Date
and ending one year following the
 
 
14

--------------------------------------------------------------------------------

 
 
 
Termination Date, the Company shall not, without the Advisor’s prior written
consent, directly or indirectly (a) solicit or encourage any person to leave the
employment or other service of the Advisor or its Affiliates; or (b) hire any
person within the one year period following the termination of such person’s
employment with the Advisor or its Affiliates. During the period commencing on
the date hereof through and ending one year following the Termination Date, the
Company will not, whether for its own account or for the account of any other
Person, intentionally interfere with the relationship of the Advisor or its
Affiliates with, or endeavor to entice away from the Advisor or its Affiliates,
any person who during the term of the Agreement is, or during the preceding
one-year period, was a tenant, co-investor, co-developer, joint venturer or
other customer of the Advisor or its Affiliates.


     23. NOTICES. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand, by facsimile transmission, by courier
or overnight carrier or by registered or certified mail to the addresses set
forth herein:

   
To the Directors and to the Company:
Bluerock Enhanced Multifamily Trust, Inc.
 680 Fifth Avenue, 16th Floor
 New York, New York 10019
 Telephone: (212) 843-1601
 Facsimile: (646) 278-4220
 Attention: R. Ramin Kamfar, 
      Chief Executive Officer
 
To the Operating Partnership:
Bluerock Enhanced Multifamily Holdings, L.P.
 c/o Bluerock Enhanced Multifamily Trust, Inc.
 680 Fifth Avenue, 16th Floor
 New York, New York 10019
 Telephone: (212) 843-1601
 Facsimile: (646) 278-4220
 Attention: R. Ramin Kamfar, 
      Chief Executive Officer
 
To the Advisor:
Bluerock Enhanced Multifamily Advisor, LLC
 680 Fifth Avenue, 16th Floor
 New York, New York 10019
 Telephone: (212) 843-1601
 Facsimile: (646) 278-4220
 Attention: R. Ramin Kamfar, 
      Chief Executive Officer



      Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 22.


     24. MODIFICATION. This Agreement shall not be changed, modified,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.


     25. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


     26. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.
 
 
15

--------------------------------------------------------------------------------

 
 
     27. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.


     28. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.


     29. GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.


     30. TITLES NOT TO AFFECT INTERPRETATION. The titles of Sections and
Subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.


     31. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.


[Remainder of page intentionally left blank]
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first written above.

       
Bluerock Enhanced Multifamily Trust, Inc. 
     
By: 
   
Name: 
R. Ramin Kamfar 
 
Title: 
Chief Executive Officer 
     
Bluerock Enhanced Multifamily Holdings, L.P. 
     
By: 
Bluerock Enhanced Multifamily Trust, Inc. its 
   
General Partner 
     
By: 
   
Name:
R. Ramin Kamfar 
 
Title: 
Chief Executive Officer 
     
Bluerock Enhanced Multifamily Advisor, LLC 
     
By: 
Bluerock Real Estate, L.L.C. 
     
By: 
   
Name: 
  R. Ramin Kamfar
 
Title: 
  Chief Executive Officer

 
 
17
 
 
 